Title: To Thomas Jefferson from Rufus Easton, 27 December 1803
From: Easton, Rufus
To: Jefferson, Thomas


               
                  Sir, 
                  Washington Decemr. 27th. 1803
               
               Permit me under the enclosed Recommendation to solicit the appointment of Attorney to the United States for the District of Orleans.
               
               If a strong Attachment to the cause of Republicanism; if useful services rendered and personal sacrifices made in support of the principles by which it is mainted have any claim for the place, I trust my application will be duly considered.—
               I have the honor to be, with great consideration Your Excellencys Most Obedt. and most humble Servt.
               
                  Rufus Easton
               
            